Title: To Thomas Jefferson from Editors of the Polite Preceptor, 7 December 1805
From: Editors of the Polite Preceptor
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     New York Decem. 1805.
                  
                  Knowing, and esteeming you, as the patron of exertions directed to purposes of usefulness, We take the liberty of enclosing for your inspection, the manuscript prospectus of a work, which duly encouraged, promises much utility.
                  It is unnecessary to descant upon the merits of the undertaking; Your own superior judgement will inform you as to the eligibility of the plan—and it is only the execution that remains   
                     This it is, and only this, that makes us diffident as to addressing your Excellency, on a Subject which we fear will be too inferior to claim your attention.
                  As it is, however, we refer it to your inspection: and should it please your Excellency, to lend it your support and influence (which will be a sufficient recommendation of the propriety of the undertaking, We shall consider ourselves greatly honored:—And were it not too presuming, we would respectfully ask your opinion of the plan, in writing, directed (as soon as convenient) to 
                  Dear Sir (with great respect) Your sincere friends and fellow citizens,
                  
                     The Editors of the Polite Preceptor,
                     Pearl Street 
                     New York.
                  
                Enclosure
                                    
                     
                        Prospectus.
                     
                     
                        In a republic, like that of Fredonia, where distinction by birth and fortune is unknown, the cultivation of the Youthful mind, is unquestionably of the greatest importance. To facilitate therefore, this highly desirable object, it is proposed to offer, on Sufficient encouragement, to the Fredonian republic, a monthly periodical publication, intended for the dissemination of knowledge among the rising age, to be entitled the “Polite Preceptor; or, Young Gentlemen & Ladies Magazine.”
                     
                     
                        The proposed publication will comprehend the complete circle of the Arts & Sciences, adapted to the Juvenile Capacity; with illustrative engravings.
                     
                     
                        To stimulate to application, and to encourage ingenuity, a number of Questions, comprehending exercises in the living, and dead languages for translation, and all else that constitutes a part of Education, either useful or ornamental: will be given monthly, to be resolved by any youth male or female not exceeding fifteen years of age. These must be accompanied with a certificate from the parent or preceptor, of their Originality—and the best answer in each department, shall be rewarded by an elegant Silver medal, appropriately inscribed.
                     
                     
                        + Terms: the work shall be printed monthly on elegant type & paper, to contain 72 pages duo. & delivered to subscribers at Three dollars per annum—payable in advance.
                     
                     
                  
                  
               